            Case 2:18-cv-00531-BSJ Document 8 Filed 10/15/18 Page 1 of 2
                                                                                 FILED
                                                                          2018 OCT 15 PM 1:13
                                                                                CLERK
Christopher B. Snow (8858)                                                U.S. DISTRICT COURT
Shaunda L. McNeill (14468)
CLYDE SNOW & SESSIONS
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2516
Telephone: 801.322.2516
cbs@clydesnow.com
slm@clydesnow.com
Attorneys for Defendant Alpine Securities Corporation


                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 EMILY NANCE,
                                                               ORDER GRANTING
                        Plaintiff,                    STIPULATED MOTION FOR
                                                  EXTENSION OF TIME TO ANSWER OR
 v.                                                    OTHERWISE REPOND TO
                                                      PLAINTIFF'S COMPLAINT
 ALPINE SECURITIES CORPORATION,

                        Defendant.
                                                             Case No. 2: 18-cv-00531

                                                             Judge Brnce S. Jenkins



         This matter is before this Court pursuant to the Stipulated Motion for Extension of Time

to Answer or Otherwise Respond to Plaintiffs Complaint ("Motion") filed by the parties on

October 12, 2018. Having reviewed the Motion and for good cause appearing, it is hereby

ORDERED, ADJUDGED AND DECREED that the time for Defendant Alpine Securities

Corporation to file its answer or otherwise respond to the Complaint filed in this action is

extended from October 12, 2018 to October 26, 2018.




{01420165-1 }
           Case 2:18-cv-00531-BSJ Document 8 Filed 10/15/18 Page 2 of 2


                et'h
DATED this /Paay of October, 2018.




                                        Judge Brnce C e ·
                                        United States District Court

APPROVED AS TO FORM:

Isl David J. Holdsworth
David J. Holdsworth
Attorney for Plaintiff
Electronically signed with permission




{01420165-1}
